Citation Nr: 1728992	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  08-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gout of the bilateral ankles.

2.  Entitlement to service connection for gout of the bilateral knees.

3.  Entitlement to service connection for a left knee disability, other than gout, to include patellar tendinitis, patella femoral syndrome, chondromalacia of patella, suprapatellar bursitis, and recurrent knee sprains, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this case for additional development in April 2012, June 2014, December 2015, and December 2016.  It has now been returned for additional appellate consideration.  


FINDINGS OF FACT

1.  Gout of the ankles did not have onset during active service or within a year of separation from active service, was not caused by active service and was not caused or aggravated by a service connected right Achilles tendon rupture, left Achilles tendon rupture, or right knee disability.

2.  Gout of the knees did not have onset during active service or within a year of separation from active service, was not caused by active service and was not caused or aggravated by a service connected right Achilles tendon rupture, left Achilles tendon rupture, or right knee disability

4.  The Veteran's left knee strain, degenerative joint disease, patellar tendonitis, patellofemoral syndrome, chondromalacia, and bursitis did not have onset during active service, was not caused by active service, and was not caused or aggravated by a service connected disability, arthritis of the left knee did not manifest during active service or within one year of separation from active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gout of the bilateral ankles, to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310(a) (2016).  

2.  The criteria for entitlement to service connection for gout of the bilateral knees, to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310(a) (2016).  

3.  The criteria for entitlement to service connection for a left knee disability, other than gout, to include patellar tendinitis, patella femoral syndrome, chondromalacia of patella, suprapatellar bursitis, and recurrent knee sprains, to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a December 2007 letter provided to him prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  These claims have been remanded on four occasions to obtain additional evidence.  The Veteran's service treatment records, his VA treatment records, and all of the private treatment records he has identified have been obtained.  He was afforded VA examinations of his claimed disabilities after the most recent two remands, and opinions regarding the etiology of his disabilities were expressed.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Gout

The Veteran contends that he has developed gout of his ankles and knees due to active service.  He notes that he was found to have high uric acid on one occasion during service, and he believes that this was the beginning of the gout.  In the alternative, he argues that his gout has been aggravated by his service connected ankle and/or right knee disabilities.  

Initially, the Board notes that entitlement to service connection for right knee strain; residuals of left Achilles tendon rupture and repair; and residuals of right Achilles tendon rupture and repair has previously been established.  The Board will not revisit these disabilities or the symptoms associated with them.  Furthermore, the Veteran has a separate claim for service connection for a left knee disability other than gout.  That claim will be addressed separately in this decision.  

The Veteran's service treatment records are negative for treatment or diagnoses for gout of either ankle or knee.  Other potentially relevant records include a November 1987 X-ray study obtained after he twisted the left ankle.  The assessment was a mild sprain.  He also sustained a right ankle sprain in November 2000.  

January 1997 laboratory results show that the Veteran's uric acid was 8.6, which was considered high.  

The Veteran completed a Post-Deployment Health Assessment in November 2003.  He answered "yes, now" to currently having swollen, stiff, or painful joints.  

The Veteran also completed a Report of Medical Assessment during the retirement process in December 2003.  He did not report symptoms or a diagnosis relating to gout.  The retirement physical was normal, and gout was not diagnosed.  

The post service records include a private medical record dated October 2007 which shows the Veteran was seen for complaints of joint pain which began months ago.  It was located in the hands and knees.  After an examination which included urinalysis, the assessment was arthritis, multiple sites, new.  Gout was not noted.  

A November 2007 private medical record shows the Veteran was seen for right knee pain.  His most recent uric acid level was 8.5.  On examination, the skin was warm to touch, erythematous, and had increased warmth over the right knee.  The assessment was gout, not otherwise specified (nos), new.  

February 2008 private records state that the Veteran was experiencing pain of the left ankle and knee of about one year in duration.  An associated sign was high uric acid, which was currently 10.4.  The assessment was gout nos, unchanged.  

VA treatment records from August 2009 show that the Veteran was experiencing left ankle pain.  He believed he had been diagnosed with gout in the past.  The assessments included questionable gout.  Testing revealed an elevated uric acid level.  

An October 2011 private treatment record includes reports of knee pain, left greater than right.  Uric acid levels were noted to be high.  Assessments included gout, nos, unchanged.  An X-ray study at this time noted minor degenerative changes of the patellae of both knees.  

A May 2012 VA examination of the ankles notes that the Veteran had previously been diagnosed with sprains of each ankle.  An X-ray study of the ankles was negative and unchanged from March 2004.  

The Veteran underwent a VA examination of his knees in May 2012.  A previous diagnosis of right knee strain was noted.  The Veteran described problems with both knees with stiffness and pain when standing after sitting for long periods of time.  The left knee would swell if he was too active.  An X-ray study of the knees was unremarkable, and failed to show osteoarthritis.  

The Veteran reported pain in the left hip, knee, and foot which resulted after catching his toe in the carpet in September 2013.  The assessments included arthritis - multiple sites; knee strain/sprain, worsening; sprain of ankle, new.  An X-ray of the left ankle done at this time was negative.  

The Veteran underwent a VA examination for ankle conditions in July 2014.  The examiner noted that the ankle X-rays were normal.  Gout was described an inflammation of the joint due to accumulation of uric acid crystals, and it did not cause edema.  The Veteran had been diagnosed with gout by his primary care physician in 2013.  His only current symptom was edema, which was not caused by gout, and he had not been diagnosed with gouty arthritis, either.  It was the examiner's opinion that mild edema was not a disability, that gout was not the cause of the edema, and that the Veteran did not have a right or left ankle disorder.  

The Veteran also underwent a VA examination of the knees in July 2014.  Gout was neither noted by history nor diagnosed on current examination.  

The Veteran underwent another VA examination of the knees and lower legs in October 2015.  There were no findings of diagnosis of gout for either knee.  

Private treatment records dated 2015 only note gout by history.  

At a February 2016 VA examination for ankle conditions, the examiner reviewed the Veteran's claims file in addition to conducting a physical examination.  The Veteran was noted to claim service connection for gout of the ankles.  Previous diagnoses had included bilateral lateral collateral ligament sprain, osteoarthritis of the left ankle, and gout of the left ankle.  The examiner noted that the Veteran had not officially been diagnosed with gout during service, but had shown elevated uric acid level in 1997.  The first diagnosis for gout was said to be found in the February 2008 private records for left ankle gout, and possible gout had also been noted in the August 2009 VA records.  The records did not show a diagnosis of right ankle gout.  The current diagnosis was bilateral ankle sprain with degenerative joint disease of the left ankle, and was negative for acute gout of the left ankle.  

The February 2016 examiner opined that it was less likely than not that the Veteran's left ankle gout was caused by or related to active service.  This was based on the absence of ankle gout in service or immediately after service.  It was conceded that the Veteran had a single isolated elevation of uric acid level in 1997, but the examiner noted that this was on only one testing, and was not related to any clinical findings consistent with gout of either ankle or any other joint.  The examiner explained that with the absence of any clinical findings, the high uric acid could be a reflection of dietary purine overload prior to the testing.  

The examiner further opined that the Veteran's left ankle gout was not aggravated by his service connected bilateral ankle Achilles rupture or right knee disability.  The current examination did not show a permanent deformity caused by aggravation beyond natural progression.  There was only a moderate reduction in range of motion, which could easily be ascribed to his tendon tear which would unquestionably result in a reduction.  The right knee was only mildly symptomatic and not an aggravating factor for gout.  

The Veteran also underwent a VA examination for knee conditions in February 2016.  In addition to the physical examination, the claims file was reviewed.  This revealed a history of bilateral gout of the knees in 2007, and a diagnosis of left knee strain in 2011.  The examiner noted the single episode of elevated uric acid in service, but also noted that the Veteran did not have any symptoms consistent with gout in service.  Following the examination, the current diagnoses stated that there was no evidence of acute gout of the bilateral knees.  The examiner opined that the Veteran's current gout was not caused by or related to active service.  The service treatment records did not show any episode of knee complaints or findings attributable to gout, and there were no such findings immediately after service.  The single episode of elevated uric acid was not to be construed as confirming that the Veteran had gout in service.  It was possible the Veteran had a purine overload in his diet which could have caused the result.  Furthermore, the Veteran's reference to joint problems did not signify gout, as this could be a reference to his service connected right knee.  

In February 2017, an addendum opinion was obtained from the February 2016 examiner.  He repeated his previous opinion that the gout of the bilateral ankles and knees was less likely than not caused or related to active service, as the service treatment records did not show complaints, diagnosis, or treatment for gout of the ankles or knees during service or immediately afterwards.  He also opined that it was less likely than not that gout of the knees or ankles was caused or aggravated any service connected bilateral ankle or right knee disability.  The examiner explained that gout was not caused by trauma, but by an abnormality in uric acid metabolism which resulted in the formation of crystals that accumulate in the joints.  The gout could not be affected by the service connected ankles or right knee, as there was no etiopathogenic relationship between any type of joint injury and a metabolic disease such as gout.  

The Board finds that entitlement to service connection for gout of the bilateral ankles and bilateral knees is not warranted.  The evidence shows that the Veteran has been diagnosed with left ankle gout and bilateral knee gout during the course of his appeal.  However, there is no current diagnosis of right ankle gout.  Furthermore, there is no evidence of gout of the ankles or knees in service, the Veteran's gout has not been related to service by a competent opinion, and the gout was not caused or aggravated by the Veteran's service connected Achilles ruptures or right knee disability.  

The service treatment records confirm that the Veteran had a finding of high uric acid on a single occasion in August 1997.  The Veteran argues that this confirms his gout began during service.  However, as the February 2016 examiner explained, a single reading of high uric acid is not the same as a diagnosis of gout.  He noted that a single high reading could be the result of other factors.  He further explained that a diagnosis of gout would also require symptoms consistent with gout, but that these did not manifest until several years after discharge.  As gout did not manifest until more than three years after the Veteran's discharge from service, and as it has not been related to service by a competent opinion, service connection on a direct basis for gout of the ankles or knees is not warranted.  

In reaching this decision, the Board notes that while the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions.  That would be the case here, as the examiner has explained that a diagnosis of gout relies on more than just a laboratory reading and, given the Veteran's various other service connected disabilities of the ankles and knees in which pain and limitation of motion are also symptoms, there is no evidence that the Veteran is competent to make a diagnosis of gout.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent opinion is that of the February 2016 examiner who found that gout did not manifest until approximately 2007, which was years after discharge.  

The Board further finds that entitlement to service connection for gout of the ankles and knees is not warranted on a secondary basis.  The February 2016 examiner explained that gout is caused by crystals that form in the joint due to an inability to metabolize uric acid.  He notes that there is no etiopathogenic relationship between joint injuries and metabolic diseases such as gout.  There is no competent opinion to the contrary, and service connection on a secondary basis is not supported.  

For the reasons stated above the Board concludes that the preponderance of evidence is against granting service connection for gout of the ankles or knees.  Hence, the appeal as to these issues must be denied.  


Left Knee

The service treatment records are negative for a complaint, treatment or diagnoses specifically relating to the left knee.  However, as noted, he answered "yes, now" to currently having swollen, stiff, or painful joints on the November 2003 Post-Deployment Health Assessment in November 2003.  

Private treatment from March 2011 shows that the Veteran presented with complaints of left knee pain which had resulted from lifting and overextension four days previously.  The assessment was knee strain/sprain, new.  


In November 2012, the Veteran reported left knee pain following a hyperextension three months earlier.  Following examination, the assessment was bursitis, new, and knee strain/sprain, new.  A magnetic resonance imaging (MRI) study of the left knee conducted at this time showed evidence of a sprain.  The medial and lateral menisci were normal.  .  

The Veteran reported pain in the left hip, knee, and foot which resulted after catching his toe in the carpet in September 2013.  The assessments included knee strain/sprain, worsening.  

Private records from October 2013 state the Veteran reports pain of the left knee and hip ever since he had surgery to repair his Achilles tendon, which was over 10 years ago.  He reported that the left knee pain was constant.  The diagnosis was patellar tendonitis with possible patellofemoral tracking problem.  The clinician believed the anterior knee pain was most consistent with patellofemoral overload of the medial facet with mild quadriceps and patellar tendinopathy, with no evidence for ligamentous or meniscal injury.  An impression adds that the Veteran presented with likely patellar tendinitis and patellofemoral syndrome stemming from a left Achilles tendon rupture 10 years ago.  

The Veteran also underwent a VA examination of the knees in July 2014.  The Veteran was said to have been diagnosed with patellofemoral syndrome of the left knee in 2006 after discharge.  The service treatment records failed to document a left knee injury, and the examiner concluded it was less likely than not that any current left knee condition was due to active service.  

At the October 2015 VA examination of the knees and lower legs, the range of motion of the left knee was normal.  There was no diagnosis of a left knee disability.  

The February 2016 VA examination for knee conditions notes that the service treatment records did not show any diagnosis or treatment for a left knee disability during service, and that he was first diagnosed with a left knee condition in 2011 when he was found to have left knee strain and bursitis.  An X-ray conducted that year showed minor degenerative changes, and an MRI was consistent with a mild sprain.  In 2013 he was diagnosed with likely patellar tendinitis and patellofemoral syndrome.  An October 2013 X-ray showed early tricompartmental degenerative joint disease, but the X-ray obtained with the current examination was read as normal.  At the conclusion, the current diagnosis was chronic strain of the left knee with degenerative joint disease.  

The February 2016 examiner opined that it was less likely than not that the Veteran's current chronic strain and degenerative joint disease of the left knee were related to active service.  This was based on the current examination, interview with the Veteran, and record review.  The Veteran was not diagnosed with a left knee disability during service or immediately after service.  In fact, he was not diagnosed until 2011 and the diagnosis of strain was confirmed in 2012.  

The examiner further opined that the current left knee disability was not caused or related to the service connected left Achilles tendon rupture.  The records show that the initial diagnosis was following a March 2011 injury from lifting and overextension.  Furthermore, if the left ankle was causing problems it would affect the right knee, and not the left.  The examiner disagreed with an October 2013 assessment that the Veteran had patellar tendinitis and patellofemoral syndrome stemming from a left Achilles condition 10 years ago, as this contrasted with the evidence of a direct trauma in March 2011.  Finally, the examiner opined that the left knee condition was not aggravated by the left Achilles disability or the right knee disability.  There was only mild to moderate reduction in range of motion which would be consistent with findings just for chronic strain and not consistent with findings of aggravation beyond natural progression.  Once again, it was noted that the left Achilles would not have an effect on the left knee.  

In the February 2017 addendum opinion, the examiner opined that it was less likely than not that the Veteran's patellar tendonitis, patellofemoral syndrome, chondromalacia, and bursitis of the left knee were caused by or related to his service connected right Achilles tendon rupture and repair.  These diagnoses were not confirmed on the recent examination, and had either resolved or been misdiagnosed.  The current left knee strain was diagnosed in 2011, at which time it was explicitly stated that it was a left knee overextension injury due to direct trauma.  The examiner further opined it was less likely than not that the left knee disability had been aggravated by the right Achilles disability.  The left knee had exhibited at best a mild reduction in range of motion and in 2015 the examination was normal.  There was no evidence of any disability of the left knee that could be ascribed to aggravation beyond natural progression.  

The Board finds that entitlement to service connection is not supported for any diagnosis of a left knee disability under any theory of entitlement.  

The February 2016 VA examiner diagnosed the Veteran with current chronic strain and degenerative joint disease of the left knee, and the requirement for a current diagnosis has been met.  However, there is no evidence of a left knee disability during service or until many years after discharge from service.  Furthermore, there is no competent evidence to relate the current disability to either active service or any of the service connected disabilities.  

The service treatment records are negative for treatment or complaints relating to the left knee.  The post service medical records show that the Veteran was a regular visitor to his doctor for various joint pains.  However, he first complained of a left knee problem in 2011.  This was the result of a specific injury to the knee just prior to the treatment visit, and he was diagnosed as having a knee strain/sprain at that time, which the examiner stated was new.  Other post service records show that the Veteran suffered additional injuries to the left knee in 2012 and 2013.  The February 2016 VA examiner reviewed the record and examined and interviewed the Veteran.  Based on this information, he opined that the current left knee disability was not incurred due to service.  There is no competent opinion to the contrary, and entitlement to service connection on a direct basis is not supported. 

The Veteran's degenerative joint disease of the left knee may not be presumed to have been incurred during service.  This disability was not diagnosed during service or within the first year following discharge from service.  In fact, the November 2012 MRI obtained eight years after discharge was negative for degenerative joint disease.

The evidence also fails to establish continuous of symptoms since service.  The Veteran told his October 2013 private examiner that he had experienced left knee pain from the time he had undergone Achilles tendon repair in service.  He is competent to report this pain.  However, the Veteran's memory is not accurate, as he is contradicted by the record that shows he failed to report left knee pain even while reporting and seeking treatment for other joint problems on many occasions during this period.  If he did have left knee symptoms it would follow that he would report those because he reported other symptoms that were not of a different degree.  More importantly, the evidence shows that it was post service injuries that led to the left knee disability.  In fact, the March 2011 examiner who first treated the Veteran for left knee symptoms notes that the problem was new.  The Board finds the Veteran's report that he had symptoms since the in-service tendon repair is not credible and it is thus afforded only the most minimal probative weight.  

Finally, the Veteran believes that his left knee disability is the result of his service connected Achilles tendon ruptures or his service connected right knee disability.  He provided a history of left knee pain ever since his Achilles tendon repair to an October 2013 examiner, who recorded an impression that the Veteran presented with likely patellar tendinitis and patellofemoral syndrome stemming from a left Achilles tendon rupture 10 years ago.  To the extent that this constitutes an opinion, its evidentiary value is significantly reduced by noting only the 2013 injury that had occurred weeks earlier and not the previous injuries in 2011 and 2012.  The Board observes that this examiner is not the same one who treated the Veteran at the time of those injuries.  In contrast, the February 2016 VA examiner disagreed with this opinion, and based his disagreement on the failure of the October 2013 examiner to have recognized the 2011 direct trauma to the knee.  The February 2016 examiner opined that the current left knee disability was due to the 2011 trauma and not caused by either Achilles tendon rupture or the right knee disability.  Finally, he opined that there had been no aggravation by these disabilities, as there was little to no reduction in the range of motion.  The Board finds that the opinion of the February 2016 examiner is the most probative, as he considered all the evidence of record, including the evidence of previous injuries.  As the preponderance of the evidence weighs against causation or aggravation due to service connected disabilities, service connection on a secondary basis is not established.  

For these reasons, the Board concludes that the appeal as to the left knee disability must be denied.  


ORDER

Entitlement to service connection for gout of the bilateral ankles is denied. 

Entitlement to service connection for gout of the bilateral knees is denied. 

Entitlement to service connection for a left knee disability, other than gout, to include patellar tendinitis, patella femoral syndrome, chondromalacia of patella, suprapatellar bursitis, and recurrent knee sprains, to include as secondary to a service-connected disability, is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


